   Case 2:20-cv-12527-GAD-DRG ECF No. 16, PageID.67 Filed 04/16/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

           UNITED STATES,

               Plaintiff,
                                                  Case No. 20-cv-12527
                  v.
                                             UNITED STATES DISTRICT COURT
     CURRENCY $49,000, ET AL.,                 JUDGE GERSHWIN A. DRAIN

             Defendant.

______________________________/

       OPINION AND ORDER GRANTING CLAIMANT’S ATTORNEY’S
            MOTION FOR WITHDRAWAL OF ATTORNEY [#11]

         Presently before the Court is Barton W. Morris, Jr., Michael Norman, and The

   Law Offices of Barton Morris’ (collectively, “Claimant’s Counsel”) unopposed

   Motion to Withdraw as Counsel for Jamal Stanley (“Claimant”). ECF No. 11. In

   their Motion, Claimant’s Counsel assert that there has been a breakdown in the

   attorney-client relationship to the extent that they are no longer able to represent

   Defendants. A hearing on this matter was held on April 15, 2021.

         Michigan Rule of Professional Conduct 1.16(b) states that “a lawyer may

   withdraw from representing a client if withdrawal can be accomplished without

   material adverse effect on the interests of the client.”     In the instant matter,

   Claimant’s Counsel states that Claimant is either unable or unwilling to cooperate

   with them. Id. at PageID.54. They claim that Claimant’s failure to cooperate

                                            1
Case 2:20-cv-12527-GAD-DRG ECF No. 16, PageID.68 Filed 04/16/21 Page 2 of 3




“renders continued representation unreasonably difficult.” Id. At the hearing,

Claimant’s Counsel informed the Court that they tried contacting Claimant as

recently as Monday, April 12, 2021 to inform him of the Court’s hearing on this

matter. Claimant failed to respond to this correspondence.1

      Based on Claimant’s Counsel’s present Motion and the hearing on April 15,

2021, the Court finds good cause exists to grant the relief requested. The interests

of justice will be served by allowing Claimant’s Counsel to withdraw at this time

because their withdrawal will not cause undue delay with the proceedings nor

unfairly prejudice any party.

      Accordingly, IT IS HEREBY ORDERED that Claimant’s Counsel’s Motion

to Withdraw as Counsel [#11] is GRANTED.

      IT IS FURTHER ORDERED that the parties appear before the Court for a

Status/Scheduling Conference on Monday, May 17, 2021 at 10:00 a.m.2 Claimant’s

appearance at this Status/Scheduling Conference is mandatory. Claimant must

inform the Court by this time whether he has retained new counsel to represent him,

or whether he will continue in this matter pro se.




1
  At the hearing, Claimant’s Counsel provided the Court with Claimant’s contact
information to allow the Court to inform Claimant of the mandatory upcoming
Status/Scheduling Conference on May 17, 2021.
2
  This Status/Scheduling Conference will resolve Plaintiff’s unopposed Motion to
Request a Scheduling Conference (ECF No. 12).

                                          2
Case 2:20-cv-12527-GAD-DRG ECF No. 16, PageID.69 Filed 04/16/21 Page 3 of 3




     IT IS SO ORDERED.

Dated:     April 16, 2021

                                           /s/Gershwin A. Drain
                                           HON. GERSHWIN A. DRAIN
                                           United States District Judge

                        CERTIFICATE OF SERVICE

 Copies of this Order were served upon attorneys of record and on Jamar Stanley,
85 Rexford Street, Rochester, New York 14621, jamarstanley420@gmail.com, on
                April 16, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       3
